Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action

Claims are in a condition for allowance subject to Obviousness Double Patenting with respect to issued patents in the chain of continuity. To expedite prosecution, Examiner contacted Mr. Wilinski, requesting Terminal Disclaimers (TDs) with respect to USPN 10,827,211 and 11,140,430. TDs have been received and approved by the Office.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/01/2021 has been considered.



Allowable Subject Matter

Claims 1-20 are allowed.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 11, and 17 (and their respective dependent claims) are allowed. 


Claims 1, 11, and 17 comprise a unique combination of elements that are not taught or suggested by the art of record, available to the Examiner at this time and within the resources and time limits dictated by the Patent Office, when considering the claims as a whole.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES R MARANDI/Primary Examiner, Art Unit 2421